03/04/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0460


                                          DA 19-0460
                                     _________________

IN RE THE PARENTING OF:

A.F.,
        Minor Child,

L.F.,
                                                                   ORDER
               Petitioner and Appellee,

        and

B.F.,

               Respondent and Appellant.
                                     _________________


        This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on March 3, 2020, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
        M. R. App. P. 12(1)(f) requires the argument portion of a brief to be preceded by a
summary of the argument. The summary should appear under an appropriate heading
and contain a succinct, clear, and accurate statement of the arguments made in the body
of the brief. The summary should not merely repeat the argument headings.
        M. R. App. P. 12(1)(i) requires an appendix to include its own table of contents.
        M. R. App. P. 10(7)(a)-(b) permits this Court to require the redaction of
confidential personal information. We require the Appellant's revised brief to redact the
full birthdate of the child in the underlying case, currently located on page 7 of the
Appellant's brief, and replace it with only the month and year.
        Therefore,
        IT IS ORDERED that the referenced brief is rejected.
        IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                    James Jeremiah Shea
                                                                              Justice, Montana Supreme Court
                                                                                        March 4 2020